DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to communications filed 11/27/2020.
Claims 1-2 and 4-5 have been amended.
Claims 1-8 are pending.
Claims 1-8 are rejected.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated 10/23/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Response to Amendment
In the Remarks filed 11/27/2020, Applicant has amended:
The language of claim 5 to address the identified 112(b) issue and clarify the programming to be in a sequential order. The Examiner therefore withdraws the corresponding 35 U.S.C. 112 rejection made in the Office action dated 09/01/2020.
The language of claim 6 to address the identified 112(b) issue and clarify the scanning to be in reverse of the programming of the pages and the scan page count being clearly associated with the aforementioned scanning. Furthermore, in addressing the issue associated with claim 6, claim 7 which depends from claim 6 has also been addressed. The Examiner therefore withdraws the corresponding 35 U.S.C. 112 rejection made in the Office action dated 09/01/2020.

Response to Arguments
In Remarks filed on 11/27/2020, Applicant substantially argues:
The language of claim 8 as claimed and in light of the specification is clearly defined as to one of ordinary skill in the art as the limitations present obtaining the system information. Applicant’s arguments filed have been fully considered and they are found to be persuasive. The Examiner notes that the interpretation of the scope of the limitation from the current action and moving forward of claim 8 results in obtaining the system information and does not address aspects beyond the obtaining. The Examiner therefore withdraws the corresponding 35 U.S.C. 112 rejection made in the Office action dated 09/01/2020.
The applied reference Reiter fails to disclose the amended limitation of claim 1, and similarly amended claim 6, of determining a block linking table which records an order in each block of the data storage is used. Furthermore, the claimed block linking table is asserted by the Applicant to be different than the summary page disclosed in Reiter. Applicant’s arguments filed have been fully considered and they are not found to be persuasive. As noted in cited Paragraphs [0068,0078,0098] of Reiter, the summary page is determined in response to a request. The Examiner notes that the claimed methods do not indicate when these steps occur and the context of occurring in response to a request is provided in the Reiter reference. It is further disclosed by Reiter in Paragraph [0101] “At step 1104, if the block being processed by FTL 208 was determined to be a summary block in step 904 of FIG. 9, processing continues to step 1106. At step 1106, the first page of the summary block is scanned to determine the sequence number associated with the page and the Superblock associated with the page. As described herein, the sequence number might represent the order in which FTL 208 allocated blocks to the Superblock and wrote the pages of the block.” Therefore, it is found to be disclosed by Reiter that the summary page contains the information which indicates the order in which the pages are written of the corresponding block.
The amend limitations of claims 1 and 6 provide features which result in improved efficiency of system operation wherein the efficacy of the combination of prior art is determined to be unpredictable. Applicant’s arguments filed have been fully considered and they are not found to be persuasive. The claimed language is not found to evidently present a discernable advantage in efficiency over the disclosure of the prior art of record as the prior art is determined by the Examiner to meet the claim limitations. As additionally noted in Paragraph [0059] Virajamangala, advantages in rebuilding system information are provided by the disclosure. Applicant is reminded “[t]he arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.” See MPEP 2145(I). "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) See MPEP 2111.01(II).
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated November 27, 2020.

Claim Objections
Claim 1 and 6 objected to because of the following informalities:
Claim 1, line 4 is amended to recite “in each block of the data storage is used” should be amended to “in which each block of the data storage is used” to address a typographical issue.
Claim 6, line 8 contains the same issue and should also be addressed accordingly. Additionally, lines 3 and 4 amended limitations refer to “big pages” which is inconsistent with the amendments as “big-pages”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Reiter et al. (US 2011/0072199) in view of Wang et al. (US 9,697,219).

Regarding claim 1, Reiter discloses, in the italicized portions, a method of system information programming for a data storage apparatus, comprising: determining whether a system information is a block linking table which records an order in each block of the data storage is used ([0078] As described with regard to FIG. 4, the write request includes a logical block address (LBA) that FTL 208 translates into an actual address of the data at step 634. Thus, at step 634, FTL 208 determines the Superblock number, Block index and Page index of the first page to be written. At step 636, FTL 208 determines if an Active Block exists for the requested Superblock by scanning the PGD (e.g. PGD 430 of FIG. 4c). If an Active Block does not exist, such as, for example, if there is no entry for the Superblock in the PGD, then at step 638 a new active block is allocated for the Superblock from a pool of free blocks within the wear-level unit. [0101] At step 1104, if the block being processed by FTL 208 was determined to be a summary block in step 904 of FIG. 9, processing continues to step 1106. At step 1106, the first page of the summary block is scanned to determine the sequence number associated with the page and the Superblock associated with the page. As described herein, the sequence number might represent the order in which FTL 208 allocated blocks to the Superblock and wrote the pages of the block.); in response to the determination that the system information is the block linking table, programming a part of the system information to a head big-page in a system block, programming rest of the system information to at least one of the big-pages in the system block ([0068] The summary page of the map Superblock (the "map page") and is saved "in-line" as the first page of the map Superblock. FTL 208 (FIG. 2) is configured to skip reserved Superblocks, making them inaccessible by host requests, thus "reserving" the Superblocks for mapping data. And [0098] Referring back to FIG. 10a, if, at step 1018, the host LBA was not greater than or equal to 0, then at step 1021, if the LSN is equal to 0, the block is determined to be a map block at step 1023. The map block is the location of the map page (i.e. the block reserved for storing the summary page of the summary page Superblock, as described with regard to FIG. 4d). As described herein, in some embodiments of the present invention, the map page might be stored in the first block after the anchor blocks such that the map page can always be located by FTL 208, even if mapping data has been corrupted. If the LSN is greater than 0, processing continues to step 1022, where, if the LSN is equal to an LSN in the reserved Superblock(s), then at step 1024 the block is determined to be a summary block (i.e. a block reserved for storing summary pages of data Superblocks).), and programming a recording table to a tail big-page in the system block; and in response to the determination that the system information is not the block linking table, programming the system information to at least one of the big-pages in the system block (Figure 4c, Superblock 1 432 and ABT PTR 436), and programming the recording table to the tail big-page in the system block. It is noted in Paragraph [0101] that the summary page information contains the order of page use and is scanned to find this information. As noted by the ABT PTR 436, which is stored after the summary page, summary page information is stored to the head of the superblock, otherwise interpreted to be a big page which represent a collection of pages like a big page as noted in Paragraph [0015], and subsequent information is stored to the following pages after the summary page. Reiter does not explicitly disclose programming recording table information at the tail page of the superblock. However, Wang discloses in Column 18, line 21-39 “With reference also to FIGS. 1-7, in at least one embodiment of the current technique, metadata of a file system such as a file system super block 72 includes information regarding a transaction log associated with the file system. The information in the file system super block 72 of a file system includes transaction log slice map 220 indicating information regarding slices provisioned for a transaction log associated with the file system, head slice 221 indicating the first slice in a list of transaction log slices allocated to the transaction log, tail slice 222 indicating the last slice in a list of transaction log slices provisioned for the transaction log, and first record in the head slice 223. In at least one embodiment of the current technique, slices used by a transaction log for a file system may be organized in a doubly linked list referred to as an active slice list such that the doubly-linked list includes back pointers in each entry, starting from the tail entry and proceeding to the head entry, with each back pointer pointing at the previous entry.” Herein it is noted that the superblock is stored as a doubly linked list. In this manner, the tail slice contains the address information, information that is also stored by the recording table, which then points to the head page of the superblock as well as the previously stored information. It would be obvious to one of ordinary skill in the art to store the system information in the superblock as a doubly linked list with mapping information stored at the head, other information to big pages, and information referring to the head page in the tail such that the system may manage provisioned and unprovisioned pages in an organized manner (Wang Column 18). Reiter and Wang are analogous art because they are from the same field of endeavor of managing superblocks. The Examiner notes that the recording table is not specifically disclosed to contain certain information and is referred to in the originally filed specification as “preferably record[ing]” system information code and storage address of the system information (see Paragraph [0032] of specification). Under broadest reasonable interpretation of the claim language, the references are deemed to meet the language of the claims.
Regarding claim 2, Reiter further discloses the method of system information programming according to claim 1, further comprising: reading content of the head big page, the big-pages, and the tail big-page to confirm whether the system information is programmed successfully ([0124] FTL 208 might optionally confirm that the data was written by reading back the written sectors.). Herein it is identified that successful data writing may be confirmed via reading back the written data.
Regarding claim 3, Reiter further discloses the method of system information programming according to claim 1, wherein the system information is determined as the block linking table according to a system information code, a length, or a flag of the system information ([0100] Exemplary embodiments of the present invention might store a block type field in the metadata. This block type field might include a code to indicate that the corresponding block is one of i) a bad block, ii) an anchor block, iii) a reserved block, iv) a summary block, v) a map block, vi) a data block, and vii) an erased block.).
Regarding claim 4, Reiter further discloses the method of system information programming according to claim 1, wherein the head big-page, the big-pages, and the tail big-page are programmed sequentially ([0082] If, at step 665, the write operation is for multiple sequential pages, then, at step 671 host layer 202 requests that FTL 208 initiate media write operation 630 shown in FIG. 6b. At step 672, if there are additional pages of the write request remaining to be written, the page offset is incremented at step 673 and the process returns to step 671 to write the next page, and so on, until the last page has been written. At step 672, if the last page was written, at step 675 the write operation ends.). Herein it is noted that pages may be written in sequential order.
Regarding claim 5, Reiter further discloses the method of system information programming according to claim 1, wherein the head big-page, the big-pages, and the tail big-page are programmed in order ([0081] FIG. 6c shows a flow diagram of host write operation 663 executed by host layer 202. As described herein, a host write request might request to write data to i) a single flash page, ii) multiple, sequential flash pages, or iii) multiple, non-sequential flash pages. As shown in FIG. 6c, at step 664 a host write operation is started. At step 665, a determination is made as to whether the write operation is for multiple non-sequential pages (or a single page), or multiple sequential pages. If, at step 665, the write operation is for multiple non-sequential pages (or a single page), then, at step 666, host layer 202 requests that FTL 208 initiate media write operation 630 shown in FIG. 6b. After each page is written, at step 668, if it is determined that the final page of the write operation has been written, the host write operation ends at step 675. If, at step 668, the write operation has non-sequential pages remaining to be written, then, at step 670, the next LBA is retrieved, and processing returns to step 666 to write the next address.). Herein it is noted that the pages may be written in non-sequential order or otherwise following another specified order.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Reiter in view of Virajamangala et al. (US 2016/0283401) and further in view of Koo et al. (US 2018/0341557).

Regarding claim 6, Reiter discloses, in the italicized portions, a method of system information re-building, comprising: scanning a plurality of big-pages of a system block to obtain a valid big-page in a reverse order of programming the big pages; recording a scan page count which represents the number of the big pages that have been scanned; determining whether the valid big-page is a head big-page and the scan page count is not greater than a total amount of big-pages required for storing a block linking table which records an order in each block of the data storage is used ([0101] At step 1104, if the block being processed by FTL 208 was determined to be a summary block in step 904 of FIG. 9, processing continues to step 1106. At step 1106, the first page of the summary block is scanned to determine the sequence number associated with the page and the Superblock associated with the page. As described herein, the sequence number might represent the order in which FTL 208 allocated blocks to the Superblock and wrote the pages of the block. At step 1108, the sequence number of the block is compared to the sequence number of the active block stored in Page Global Directory (PGD) 430 that was created at step 903 of FIG. 9 and is initialized to predetermined default values.); when the determination is true, changing a linking flag to a second value from a first value; when the determination is false, determining whether the scan page count is greater than the total amount of big-pages required for storing the block linking table and the linking flag is the first value; and when the determination of whether the scan page count is greater than the total amount of big-pages required for storing the block linking table and the linking flag is the first value is true, re-building the block linking table ([0101] If, at step 1108, the sequence number of the summary page stored in PGD 430 is less than the sequence number of the page read at step 1106, at step 1112 PGD 430 is updated to point to the page index of the more recently written summary page data, and the process continues to step 1114. At step 1114, if the last written page of the current block has not been scanned, at step 1116 the page index is incremented and the process returns to step 1106 to scan the next page. The process continues until the last written page has been scanned.). Herein it is disclosed by Reiter scanning pages to determine whether or not reconstruction of the summary page data is required. It is otherwise found analogous through stepping through the sequence numbers that once the sequence numbers were not found to match, reconstruction of the summary page information is initiated. In this manner, the page count is exceeded based on the information provided by the summary page. This is achieved via the determination that the number of pages stored were not found to match the number of pages listed in the summary pages and therefore update of the summary page is found to be required which otherwise represents a difference between scan page count and total amount of big-pages. Reiter does not explicitly disclose scanning in a reverse order and the linking flag; however, Virajamangala discloses “[0102] The addition of bitmaps offers another very important advantage: the order in which the meta pages are replayed can be changed. Since only LBAs that correspond to valid logical pages are considered for updating, it is impossible to overwrite an entry in the LBA table with the physical address of an old logical page, even if the meta pages are replayed in a random order. As it turns out, the best replay order is to replay the meta pages in exact reverse order to which the logical pages are written, i.e., the meta data in the open superblock are scanned first, followed by the meta pages in the most recently closed dirty superblock, then the meta pages in the 2nd most recently closed dirty superblock, and so on… Similarly, once updating for the most recently (newest) closed dirty superblock is done, section 2 of the LBA table 700, 1000 is guaranteed clean, as no more updating is required for this section. The same pattern repeats for the remaining dirty superblocks. In essence, after updating is completed for each dirty superblock, an additional section of the LBA table 700, 1000 becomes clean. [0100] With the addition of bitmaps, unnecessary updates to the LBA table 1000 can now be eliminated. During rebuild, the LBA table 1000 and the bitmaps may be first loaded into DRAM. The bitmap and the meta pages of each dirty superblock are then scanned together, and only LBAs that correspond to valid logical pages are considered for updating. This ensures that entries corresponding to non-trimmed LBAs are updated at most once in the LBA table 1000, while those corresponding to trimmed LBAs are not updated at all.” Herein it is disclosed by Virajamangala that the pages may be scanned in the reverse order of which they are written and also utilizing bitmaps associated with the pages to determine validity of pages. Bit values in the bitmap may change according to the scan results. It would be obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the teachings of Virajamangala and Reiter in order to shorten the time required to rebuild the metadata pages of the superblock (Virajamangala [0104]). Regarding the recording of the scan page count, Koo discloses in Paragraph [0065] “At step S220, the valid page count table VPCT (e.g., FIGS. 4 and 5) and the valid page scan table VPST (e.g., FIG. 6) may be read out from a meta block (e.g., MB of the memory cell array 310 in FIG. 3). For example, the valid page count table VPCT and the valid page scan table VPST which are backed up in the meta block at the step S130 of FIG. 7 may be read out. [0065] At step S230, the valid page scan operation for an open block may be performed by referring to a scan pointer SP of the valid page scan table VPST (e.g., FIG. 6). For example, valid pages of an open block OB may be scanned from a scan pointer SP, and the number of valid pages of the open block OB may be newly counted.” Herein it is disclosed by Koo the use of a valid page scan table which may track scanned blocks. As noted previously that Reiter may reference sequence numbers to determine inconsistencies when scanning data, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store this data for future reference for rebuilding purposes as indicated by the tables disclosed in Koo (Koo [0005]). Reiter, 
Regarding claim 7, Reiter and Virajamangala further disclose the method of system information re-building according to claim 6, further comprises: when the determination that the scan page count is greater than the total amount of big-pages required for storing the block linking table (Reiter [0065] and [0101]) and the linking flag is the first value is false (Virajamangala [0100]), determining whether the valid big-page stores a recording table, the scan page count is greater than the total amount of big-pages required for storing a mapping information table (Reiter [0065] and [0101]), and the linking flag is the first value; and when the determination of whether the valid big-page stores a recording table, the scan page count is greater than the total amount of big-pages required for storing a mapping information table, and the linking flag is the first value is true, re-building the mapping information table (Reiter [0065] and [0101] and Virajamangala [0100]). It is noted by Reiter that the summary pages include page indices which represent mapping information and further include recording table information via pointers which identify address locations for the corresponding data entry. Therefore by extension of the process described in claim 6, it is disclosed by Reiter that the reconstruction of the mapping information may follow the same process as combined with the disclosure of Virajamangala for determining valid and invalid data to be reconstructed.
Regarding claim 8, Reiter and Virajamangala further disclose the method of system information re-building according to claim 7, further comprising: when the determination that the valid big-page stores the recording table, the scan page count is greater than the total amount of big-pages required for storing the mapping information table, and the linking flag is the first value is false, obtaining the system information according to the recording table (Reiter [0065] and [0067] and Virajamangala [0095-0102]). Herein it identified by Reiter that the summary pages may contain references to pointers which indicate address locations of metadata maintained in the storage as system information which may be accessed, otherwise indicated as obtained. In .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135